DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1-3, 8-10, and 15-17 have been amended.
This office action is in response to amendment submitted on 14-FEB-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The following references are listed in the search reports of PCT/US20/57908 and PCT/US20/57906.
All the following references are listed as ‘x’ references.

Hoffman, B. Todd, and Jef Caers. "Regional probability perturbations for history matching", Park, Hyucksoo, et al. "History matching and uncertainty quantification of facies models with multiple geological interpretations", Park, Han-Young, et al. "Improved decision making with new efficient workflows for well placement optimization", Gervais-Couplet, Veronique, et al. "History matching using local gradual deformation", and Thiele, Marco R., Darryl H. Fenwick, Rod P. Batycky. “Streamline-assisted history matching”, and Thiele, Marco R. "Streamline simulation" lack discussion of a model-splitting phase.

Pouladi, Behzad, et al. "Fast marching method assisted sector modeling: Application to simulation of giant reservoir models” contain reference to the element of the “splitting”, but lack the additional discussion of the additional elements of the “model-splitting phase that splits the full simulation grid along the one or more no flow boundaries corresponding to each of the one or more drainage volume”.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1, 8, and 15, specifically

generating, for the first time segment, a plurality of grid regions along one or more no-flow boundaries of the one or more drainage volumes;
executing, using a grid and sector module, a model-splitting phase that splits the full simulation grid along the one or more no flow boundaries corresponding to each of the one or more drainage volumes;
generating, for the first time segment, a plurality of sector models corresponding to the plurality of grid regions based on a splitting of the full simulation grid executed using the grid and sector module;
concurrently performing, for the first time segment, a history matching process corresponding to a time phase on each of the plurality of sector models;+e generate
generating, for each sector model of the plurality of sector models, a history matching output in response to performing the history matching process;

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146